DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 04/11/2022 has been reviewed and considered with the following results: 
As to the objection to the Drawings, Applicant’s amendment has overcome the objection, as such; the objection has been withdrawn.
As to the prior rejections to the Claims, under 35 U.S.C. 112(b). Applicant’s amendment has overcome the rejections, as such; the rejections have been withdrawn.
As to the prior art rejections to the Claims. Applicant’s amendment has overcome the rejections, as such; the rejections have been withdrawn.
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
Base claim 1 is now allowable in view of the remarks/arguments presented in the amendment filed on 04/11/2022 , specifically the applied prior art is not seen to disclose or suggest a very specific structural limitation such as an edge combiner circuit configured to generate the DLL output clock responsive to a frequency control signal that indicates a selected one of a plurality of frequency modes, such that the DLL output clock has a first DLL clock period in a first of the plurality of frequency modes generated based on a first logical combination of the delay line output clocks, and the DLL output clock has a second DLL clock period in a second of the plurality of frequency modes generated based on a second logical combination of the delay line output clocks; and being configured in the combination with the rest of the limitations of the base claim.
Base claim 10 is now allowable in view of the remarks/arguments presented in the amendment filed on 04/11/2022 , specifically the applied prior art is not seen to disclose or suggest a very specific structural limitation such as an edge combiner circuit configured to generate the DLL output clock based on a subset of the delay line output clocks selected based on a frequency mode as indicated by a frequency control signal; and a control circuit configured to change the respective delays associated with the delay stages of the delay line so as to cause a phase difference between the input clock and a sensed delay line output clock to be substantially equal to the input clock period, wherein the sensed delay line output clock is generated from at least one of the delay line output clocks selected based on the frequency control signal; and being configured in the combination with the rest of the limitations of the base claim.
Base claim 17 is now allowable in view of the remarks/arguments presented in the amendment filed on 04/11/2022 , specifically the applied prior art is not seen to disclose or suggest a very specific structural limitation such as an edge combiner circuit configured to generate the DLL output clock based on a plurality of the delay line output clocks selected based on a frequency control signal; and a control circuit configured to: change the delay of the delay line so as to cause a phase difference between the input clock and a sensed one of the output clocks to be substantially equal to the period of the input clock, wherein the control circuit is configured to change a frequency of the DLL output clock; and being configured in the combination with the rest of the limitations of the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 18, 2022